Given, J.
I. The correctness of the abstracts being denied, we have examined the case as shown in the transcript on file, which we find to be sufficient to authorize us to consider the case de novo.
x. title to real demie: sufficieney otpiat. It is shown by stipulation that one Williams deeded land embracing the lots in question to the Council Bluffs & Nebraska Ferry Company, which deed was duly executed and recorded, p]_aj_:a-fcifE offered in evidence the record of plats of the county, showing a plat of the Ferry addition to the city of Council Bluffs, embracing the land in question, signed by “Enos Lowe, President of the Council Bluffs & Nebraska Ferry Company,” and acknowledged by “Enos Lowe, President of the Council Bluffs & Nebraska Ferry Company.” The appellants objected on the ground that it was the act of Enos Lowe, and not of the Council Bluffs & Ne*663braska Ferry Company, and that the plat was not attested by the seal of the corporation. This plat was executed and recorded long prior to the tax sales in question, under which the appellants claim title. It was by that plat that the lots named were given their identity as lots 1 and 3. Without'this plat, the appellants’ tax deeds would be clearly void, as their description would be inapplicable to the government subdivision. It seems to us clear that both parties are claiming under this plat of Ferry addition, and, therefore, neither party is in position to question the sufficiency of the plat which they have agreed, by stipulation, was made and recorded. The appellants rely upon Kimball v. Shoemaker, 82 Iowa, 459, wherein this same plat was in question. In that case the plaintiff claimed certain lots under this plat, and the defendant claimed the government subdivision, and not only the sufficiency, but the existence, of the plat was in issue.
2. —: —: tax redeem?11* *° II. The appellees, in proving their title, introduced in evidence a deed from Enos Lowe to “M. Thompson, of Washington City, District of Columbia,” for the lots in question. They then introduced a deedfrom ‘ ‘Michael Thompson, widower, now of Honolulu, Sandwich Islands,” to “John E. McG-uire, of the city of St. Paul, Minnesota.” This deed is signed “M. Thompson,” and the acknowledgment contains the following: “Before me personally appeared Michael Thompson, to me known to be the person described in, and who executed, the foregoing instrument, and acknowledged that he executed the same as his free act and deed.” The appellants objected to the introduction of this deed on the ground that it did not purport to be the deed of M. Thompson, of Washington City, District of Columbia, but of 'Michael Thompson, of Honolulu, and because it is acknowledged by Michael Thompson, and not by M. Thompson. It is contended *664that this deed was inadmissible, without evidence showing that the grantor, Thompson, was the identical Thompson to whom Enos Lowe had conveyed. It will be observed that the conveyance from Enos Lowe was to M. Thompson, and that the notary certifies that M. Thompson, who executed the deed to McG-uire, is known to him to be the person described in, and who executed, that deed. The practice of writing only the initial letter, of given names is recognized in Stoddard v. Sloan, 65 Iowa, 680. The certificate of acknowledgment renders it satisfactorily certain that Michael Thompson, who appeared before the notary, is the same person as M. Thompson, who executed the instrument. We see no reason to doubt that the grantee Thompson and the grantor Thompson are the same person. To require other evidence of identity before the deed could be admitted would be to render it impracticable, if not impossible, in many instances, to trace title.
The appellants contend that, under section 897 of the Code, appellees must show, by competent evidence, absolute title in themselves, before they are permitted to question the appellants’ title acquired by the treasurer’s deeds. The provision of said section is as follows: “But no person shall be permitted to question the title acquired by a treasurer’s deed without first showing that he or the person under whom he claims title had title to the property at the time of the sale.” This action is distinguishable from Lockridge v. Daggett, 54 Iowa, 332, which was an action to recover possession, and from Varnum v. Shuler, 69 Iowa, 92, which was an action to quiet title. This action is under section 893 of the Code, authorizing “any person entitled to redeem land sold for taxes after delivery of the deed” to maintain such an action. .The court has repeatedly held that a party having any right or interest in the property may redeem. Adams v. Beale, 19 Iowa, 61; *665Byington v. Buckwalter, 7 Iowa, 512. The appellees were not, therefore, required to show absolute title, to maintain this action. We conclude that said plat and deed were admissible in evidence, and that, taken in ■connection with the other evidence of title, the plaintiff may maintain these actions.
s tax sale for rifd ta-wardT struction o?n" statute. III. The ground upon which the appellees claim the right to redeem from these tax sales is that the delinquent taxes for which the lots were so^ were not carried forward on the tax books, as required by section 845 of the Code. These sales were made under chapter 79 of the Acts of 1876. The appellants contend that under this chapter it was not required that the delinquent taxes for the preceding years should be carried forward on the tax books. Without said chapter 79, it was required that the sale “be made for and in payment of the total amount of taxes, interest and •costs due and unpaid.” Code, section 871. Said •chapter 79 authorizes the sale, to the highest bidder, of lands and town lots which remain liable to sale for ■delinquent taxes, and which had been advertised and offered, and passed for want of bidders, for two or more years. Said chapter expressly provides that “all provisions of the revenue law of Iowa not inconsistent with this act shall apply to such sale and to the redemption of any real estate sold by virtue of this act.” The provision of section 845, requiring that the delinquent taxes be brought forward upon the tax book, is not inconsistent with said chapter. The purpose of said chapter was to authorize the sale to the highest bidder, of lands and lots that had previously failed to sell for the amount of the taxes, interest, and penalty due thereon. Said section 845, providing that the delinquent taxes should be carried forward, provides as follows: “And any sale for the whole or any part of such delinquent tax not so entered *666shall be invalid.” These tax sales were made on the seventh day of August, 1882, for the delinquent taxes of the years 1877, 1878, 1879, and 1880, which delinquent taxes had not been entered upon the book as required by said section 845, and it follows that the sales are invalid, and that the plaintiff, having a right and interest in said lots, is entitled to redeem the same.
The decree of the district court, as entered in each case, is affirmed.